I concur with the majority in all that is said with respect to the case against Davis. I also concur with the majority in the result reached in the case against Blanchard. However, the majority opinion uses certain language which, I think, announces an incorrect rule of law, and with which I do not agree. The opinion says that, when the driver of an automobile makes an attempt to overtake and pass a vehicle going in the same direction, the attempt is "Hobson's choice," and the overtaking driver "assumes the responsibility for the perilous situation which may be created."
I do not know whether, by "Hobson's choice," reference is meant to be had to Thomas Hobson, the livery-stable keeper of Cambridge who required his customers to take the horse nearest the door, or else none; or whether reference is had to the exploit of the American naval hero, Richmond Pearson Hobson. But, whatever is meant by the expression, it is not an absolute rule for the measurement of the duties and liabilities of drivers upon the highway.
The driver of an overtaking and passing automobile does not, under all circumstances, assume the responsibility of the consequences of a collision. The particular facts may, in a given case, demonstrate his negligence, for which he would be liable. Under other states of facts, however, he might be wholly exonerated. Usually, it would be a question of fact for the jury; sometimes, where there was no conflict in the evidence, it might be a question of law. But the statement in the majority opinion rests upon the proposition *Page 679 
that, if a driver attempts to pass a moving vehicle going in the same direction and a collision occurs, no matter what the occasion or circumstances may be, he becomes ipso facto guilty of negligence. I can not assent to that proposition.